Citation Nr: 1606123	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-12 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1991 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A hearing transcript has been associated with the record.  At the time of the hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R.                 § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.  The record was also held open for an additional 30 days to allow for the submission of additional evidence and, in January 2016, such evidence, consisting of a statement from G.P., was received.  While the Veteran did not waive AOJ consideration of the newly submitted evidence, as his claim is granted herein, there is no prejudice to him in the Board proceeding with a decision at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed obstructive sleep apnea had its onset in service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred during active military service.  38 U.S.C.A.     §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for obstructive sleep apnea herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  In this regard, the Veteran claims that his obstructive sleep apnea is related to his military service or, in the alternative, caused or aggravated by a service-connected disability.  As the Board awards service connection on a direct basis herein, there is no need to address his theory pertaining to secondary service connection.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities, to include obstructive sleep apnea, which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, presumptive service connection, to include as based on continuity of symptomatology, is not warranted in the instant case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

At the December 2015 hearing, the Veteran testified that he experienced various sleep difficulties during service and that both his girlfriend and his former wife told him that he stopped breathing while he was sleeping.  He also testified that he had requested that a sleep study be conducted prior to service discharge but his request had been refused by the medical staff.  In a September 2009 statement, the Veteran's former wife wrote that the Veteran snored during service.  She also wrote that there were periods where the Veteran's breathing was quiet and it appeared to be shallow or stopped, which were then interrupted by a sudden gasp or choking sound.  A January 2016 statement from G.P. indicates that he had served with the Veteran and that he recalled hearing the Veteran snore.  He further explained that it also sounded as if he was choking or gasping for air and there were times where it looked like he wasn't breathing at all.

Service treatment records reflect the Veteran's complaints of intermittent sleep disturbances for the past several months and an assessment of insomnia in March 2001.  A March 2004 examination found the Veteran's lungs to be normal and was otherwise negative for any relevant abnormalities.  He also reported frequent trouble sleeping a March 2004 Report of Medical History.

Post-service treatment records indicate that the Veteran underwent a private sleep study in July 2009.  An impression of obstructive sleep apnea was made.

A December 2009 VA examination report indicates that the Veteran had been diagnosed with obstructive sleep apnea in April 2009.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that she could not provide an opinion regarding the relationship between the Veteran's current sleep apnea and his military service without resorting to mere speculation.  In a January 2010 addendum report, this examiner further opined that she could not provide an opinion that it was as likely as not that the Veteran's sleep apnea is related to the symptoms described by his former wife without resorting to mere speculation as the service treatment records were silent for the diagnosis of sleep apnea and that snoring can be caused by nasal congestion from underlying rhinitis.  However, the VA examiner did not identify what information, if any, would allow such an etiological opinion to be provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  Therefore, this opinion weighs neither for nor against the claim. 

A July 2010 opinion from Dr. J.P., a private physician, noted the Veteran's reports of feeling exhausted every morning since service and the letter from the Veteran's former wife indicating that the Veteran snored, often had shallow breathing, was restlessness, and occasionally had sudden gasping or choking while sleeping during service.  The physician opined that it was more than a 50 percent probability that the Veteran's mild sleep apnea was present during service and that it was more likely than not that this chronic condition was present during service.  He also opined that "what is not clear and probably impossible to ascertain is whether there is a casual relation;" however, Dr. J.P.'s opinion regarding the onset of the Veteran's sleep apnea included a clear conclusion with supporting data as well as reasoned medical explanations connecting the two, it is accorded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").     

After a careful review of the record, the Board finds that the probative evidence of record reveals that the Veteran's obstructive sleep apnea had its onset during service.  In this regard, the July 2010 private physician opined that there was more than a 50 percent probability that the Veteran's mild sleep apnea was present during service based upon the credible statements of the Veteran and his former wife.  Moreover, the Board also finds that the Veteran has competently and credibly provided lay evidence regarding the onset of symptomatology later associated with his obstructive sleep apnea, to include snoring and gasping for air, during military service as well as a continuity of such symptomatology, which resulted in a confirmed diagnosis of obstructive sleep apnea in 2009.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In summary, the Board finds that service connection is warranted as the evidence regarding the onset of the Veteran's obstructive sleep apnea is at least in relative equipoise, and he and has competently and credibly provided a lay account of the onset and continuity of symptoms associated with obstructive sleep apnea during and after service.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for obstructive sleep apnea is warranted.


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


